DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments are moot in view of the amendments to the claims and the new grounds of rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al (US Publication No.: US 2016/0179236 A1 of record, “Shin”) in view of Hiroki et al (US Patent No.: US 9,818,961 B2, “Hiroki”).
Regarding Claim 1, Shin discloses a display panel (Figures 3A; Figure 4) comprising:
A first display area (Figure 4A, first display area 1010);
A second display area (Figure 4A, second display area 1020);
A first margin area (Figure 4A, first margin area (left frame area of) 1010);
A second margin area (Figure 4A, second margin area (right frame area of) 1020);
Wherein the second display area is arranged continuously with the first display area (Figure 4A, second display area 1020 is arranged continuously with first display area 1010),
Wherein the first margin area is adjacent to the first display area (Figure 4A, frame area is adjacent to first display area, as annotated below),
Wherein the second margin area is adjacent to the second display area (Figure 4A, frame area is adjacent to second display area, as annotated below),
Wherein the second margin area faces the first margin area (Figures 4B-4C, where the second margin area would face the first margin area at least when the display is folded),
Wherein the first display area comprises a pixel (Paragraph 0163),

Wherein the display element is electrically connected to the pixel circuit (Figure 6C), and
Wherein the display element is configured to transmit or scatter incident light (Figure 6C). 
Shin fails to disclose that the first margin area and the second margin area protrude below the first display area and the second display area.
However, Hiroki discloses a similar display panel where the first margin area and the second margin area protrude below the first display area and the second display area (Hiroki, Figure 7C, first and second display areas 101, first and second margin areas 103b(1)/108 and 103b(2)/108).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display panel as disclosed by Shin to have the first and second margin areas protrude below the display areas as disclosed by Hiroki. One would have been motivated to do so for the purpose of forming a neutral plane in the display panel (Hiroki, Column 9, l.44-54).

    PNG
    media_image1.png
    514
    574
    media_image1.png
    Greyscale



A display panel according to claim 1; and a control unit (Figure 1, control unit 1800),
Wherein image data and control data are supplied to the control unit (Figure 1, image data and control data 1200; Paragraph 0080),
Wherein the control unit generate data on the basis of the image data (Paragraph 0080),
Wherein the control unit generates a control signal on the basis of the control data (Figure 1; Paragraphs 0080-0081),
Wherein the control unit supplies the data and control signal (Paragraphs 0080-0081; Paragraphs 0090-0091),
Wherein the data and the control signal are supplied to the display panel (Figure 1; Paragraphs 0080-0081; Paragraphs 0090-0091; Paragraph 0083),
Wherein the display panel comprises a driver circuit (Figure 4C, driver circuit 1810; Paragraph 0202),
Wherein the driver circuit operates on the basis of the control signal (Figure 1; Paragraphs 0080-0081; Paragraphs 0090-0091; Paragraph 0083), and
Wherein the pixel performs display on the basis of the data (Paragraph 0163; Figure 1; Figure 4C; Paragraph 0083; Paragraphs 0080-0081; Paragraphs 0090-0091). 

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Hiroki in further view of Junge et al (US Publication No.: US 2018/0157088 A1 of record, “Junge”) and Yata et al (US Publication No.: US 2018/0024403 A1 of record, “Yata”).

Shin fails to disclose that the display element comprises a first electrode, a second electrode, a first alignment film, and a second alignment film, wherein the first alignment film comprises a region positioned between the first electrode and the layer containing a liquid crystal material, Page: 4of6 wherein the second alignment film comprises a region positioned between the second electrode and the layer containing a liquid crystal material, wherein the second electrode is arranged so that an electric field crossing the layer containing a liquid crystal material is formed between the first electrode and the second electrode, wherein the layer containing a liquid crystal material contains a liquid crystal material and a high molecular material, wherein the layer containing a liquid crystal material is stabilized with the high molecular material, wherein the high molecular material is a copolymer of a polyfunctional monomer and a monofunctional monomer, wherein the polyfunctional monomer has a phenyl benzoate skeleton, and wherein the monofunctional monomer has a cyclohexylbenzene skeleton.
However, Yata discloses a similar display where the display element comprises a first electrode, a second electrode, a first alignment film, and a second alignment film, wherein the first alignment film comprises a region positioned between the first electrode and the layer containing a liquid crystal material, Page: 4of6 wherein the second alignment film comprises a region positioned between the second electrode and the layer containing a liquid crystal material, wherein the second electrode is arranged so that an electric field crossing the layer containing a liquid crystal material is formed between the first electrode and the second electrode (Yata, Figure 3, first alignment film AL1, first electrode ED, second alignment film AL2, second electrode CE; Paragraph 0057).

Further, Junge discloses a similar display where the layer containing a liquid crystal material contains a liquid crystal material and a high molecular material, wherein the layer containing a liquid crystal material is stabilized with the high molecular material, wherein the high molecular material is a copolymer of a polyfunctional monomer and a monofunctional monomer, wherein the polyfunctional monomer has a phenyl benzoate skeleton, and wherein the monofunctional monomer has a cyclohexylbenzene skeleton (Junge, Paragraph 0021; Paragraph 0220-0222 and Table 24 disclose a polyfunctional monomer diacrylate and a monofunctional monomer monoacrylate; Paragraph 0027; Paragraph 0218).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the liquid crystal material as disclosed by Shin to include particular elements as disclosed by Junge. One would have been motivated to do so for the purpose of optimizing the transmission intensity (Junge, Paragraphs 0220-0222).

Regarding Claim 3, Shin in view of Hiroki, Junge and Yata discloses the display panel according to claim 2.
Shin fails to explicitly disclose that the second scattering intensity is 10 times or more the first scattering intensity. However, Shin discloses the general environment of having a second scattering intensity considerably greater than a first scattering intensity (Shin, Figure 6C; Paragraphs 0258-0259). When a limitation of a claim is a result-effective variable, i.e., a variable which when modified achieves a recognized result, it is not inventive to discover the optimum or workable ranges for the variable by routine experimentation (MPEP 2144.05). In the instant claim recitation, the limitation that the second scattering intensity is 10 times or more the first scattering intensity is the result-effective variable, and when this relationship is optimized to the appropriate value within the specified parameters of a given display device, the recognized results of optimizing light transmission are realized. While Shin does not . 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Hiroki in further view of Yata.
Regarding Claim 4, Shin in view of Hiroki discloses the display panel according to claim 1.
Shin fails to disclose that the first display area comprises a group of pixels, a different group of pixels, a scan line, and a signal line, wherein the group of pixels comprises the pixel, wherein the group of pixels is arranged in a row direction, wherein the different group of pixels comprises the pixel, wherein the different group of pixels is arranged in a column direction intersecting the row direction, wherein the scan line is electrically connected to the group of pixels, and wherein the signal line is electrically connected to the different group of pixels.
However, Yata discloses a similar display where the first display area comprises a group of pixels, a different group of pixels, a scan line, and a signal line, wherein the group of pixels comprises the pixel, wherein the group of pixels is arranged in a row direction, wherein the different group of pixels comprises the pixel, wherein the different group of pixels is arranged in a column direction intersecting the row direction, wherein the scan line is electrically connected to the group of pixels, and wherein the signal line is electrically connected to the different group of pixels (Yata, Figure 2, group of pixels EA11, EB11, different group of pixels EA11, ED11, where scan line G1 is electrically connected to group of pixels and signal line S1 is electrically connected to different group of pixels).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display as disclosed by Shin to include scan lines and signal lines as disclosed by Yata. One would have been motivated to do so for the purpose of transmitting scanning and data signals to electrodes in order to drive pixels (Yata, Paragraph 0047).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/             Examiner, Art Unit 2871